DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by the office in behalf of Philip Harris (voicemail was left to proceed by Mr. Huangara on 5/10/2021).
The application has been amended as follows: Claims 12-25 are cancelled. 

Allowable Subject Matter  
Claims 1-11 are allowable. 

Regarding claim 1, Takahashi et al (US20100046306) discloses a device, comprising: a memory cell configured to store a logic state(Fig 1;[0034] memory cell  MC1 comprising  161); a sense component configured to determine the logic state stored on the memory cell during a read operation(Fig 1; [0019, 0035 & 0059-0060] SE11 signals for SA 110 determine a state stored on the memory cell 161 during a read operation)  ; and a circuit comprising a first switching component coupled with a first node(Fig 1;[0045] a circuit 150 comprising a first switching element Tr132 coupled with a first node PDL11) and a second switching component coupled with the first switching component and the sense component(Fig 1; Tr133 coupled with 110 and Tr132), a gate of the first switching component is coupled with a signal line(FIG 1; T132 coupled to PDL11 signal line), wherein a gate of the second switching component is coupled with the first node(Fig 1; Tr133 gate coupled with  node of  high), and WL10 e.g., MC1 receives a limit voltage e.g., Low). 
Lee et al (US20140043928) the circuit configured to receive a first voltage from the memory cell that is associated with the logic state at the first node and output a  voltage to the sense component (FIG 2; [0056 & 0058-0059] discloses receiving a first voltage e.g., low logic value from the memory cell to be read from with low logic state at the node of SABL e.g., the voltage coming from VDD from PM21 is being receiving at the node of SABL, and output a second voltage e.g., high logic value inverted by 140 at output e.g., DATA node). 
Taddeo et al (US20060158946 FIG 2 discloses a gate of second switch M5 coupled with the first switch M3 and the sensing circuit 16) this clearly shows how the word coupling can used under BRI.
Miyakawa et al (US5095461 FIG 4 clearly shows the gate of 25 connected to the node of NB). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and a second voltage at the gate of the first switching component and output a third voltage to the sense component based at least in part on receiving the first voltage at the first node and the second voltage at the gate of the first switching component, wherein the third voltage is less than the first voltage. Claims 2-11 are allowed because of their dependency to the allowed base claim 1.
Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827